Ingraham, P. J.:
The respondent- is charged .with fraud and deceit in the proceedings by which he was admitted to practice as an attorney and counselor at law of the State of Hew York, in that he presented to the State Board of Law Examiners an affidavit, verified June 3, 1909, in which he stated that he had served a regular clerkship in the law offices of one Martin Zatulove, 309 and 350 Broadway, Hew York city, from June 28, 1906, to February 27,1909. This service in a law office not being sufficient to justify the respondent in being examined at the June examination, he filed another affidavit with the Law Examiners, verified October 4, 1909, in which he made' the same statement as to his clerkship, “ That he has served a regular law clerkship in the law offices of a practicing attorney of .the Supreme Court in this State after the age of eighteen years, to wit: in the law .office, of Martin Zatulove at 309 and 350 Broadway, Hew York City, H. Y., from the 28th day of June, 1.906, to the 27th day of February, 1909. * * * That during the entire period of such clerkship, except during the State vacation time, the applicant was actually employed by the said attorney as a regular law clerk and student in said office, and under the. attorney’s direction and advice was engaged in the practical work of the office during the usual business hours of the day.”
He also presented with each of these affidavits an affidavit of Zatulove, tine verified June 7, 1909, one verified September 28, 1909, which stated that the respondent had served the clerkship in the office of the affiant from June 28,.1906, to February 27, 1909. Those statements were absolutely false. The relator served a clerkship with Zatulove from June, 1906, to September or October, 1906, and thereafter was never in the employ of Zatulove. He claims to have served clerkship in the offices of *87other lawyers from September, 1906, to February, 1909, butnone of these attorneys were produced before the referee. Respondent admits the truth of the charges and the only excuse is that he took Zatulove’s advice, and acting thereunder committed perjury. This, of course, is no excuse. Mot only did he use Zatulove’s false affidavit, but he himself committed perjury in the affidavit he presented to the State Board of Law Examiners. If the truth had been stated in these affidavits the respondent would not have been admitted to the examination, and, consequently, could not have been admitted to practice. This is not a case for the discipline of an attorney, but that of a person who had obtained his admission to practice by perjury, fraud and deceit, and he cannot, therefore, be permitted to remain a member of the profession.
The respondent is, therefore, disbarred.
McLaughlin, Laughlin, Olarke and Scott, JJ., concurred.
Respondent disbarred. Order to be settled on notice.